Exhibit 10.3

BARNES GROUP INC.

RETIREMENT BENEFIT EQUALIZATION PLAN

as amended and restated effective February 8, 2010

PREAMBLE

Barnes Group Inc. has been maintaining the Retirement Benefit Equalization Plan
(the “RBEP” or “Plan”) and hereby amends and restates the RBEP effective
February 8, 2010.

In general, the Plan as amended and in effect from time to time on and after
January 1, 2009 applies to benefits accrued both before and after that date,
without regard to any ability to treat certain benefits as “grandfathered” from
the effect of Section 409A of the Internal Revenue Code. Notwithstanding the
preceding sentence, the provisions of the Plan as amended and in effect from
time to time on and after January 1, 2009 applicable to the computation of
benefits, to the commencement date of such benefits, to the time and form of
payment, and to the selection of an optional form and a contingent annuitant or
beneficiary, as well as any other provisions of the Plan as so amended that are
impossible or impracticable to apply to benefits already in pay status, shall
not apply to benefits in pay status prior to January 1, 2009, to the extent such
provisions are not required to apply pursuant to guidance prescribed by the
Treasury Department under Section 409A of the Internal Revenue Code (including,
but not limited to, section XII.F of the preamble to the final regulations under
such Section 409A and section 3.02 of Notice 2007-86); rather, the applicable
terms of the Plan in effect prior to January 1, 2009, as modified or
supplemented (if at all) by any written individual agreement with a participant
in accordance with Section 409A of the Internal Revenue Code and Treasury
Department guidance thereunder, construed and supplemented as necessary in
accordance with the applicable provisions of Section 409A of the Internal
Revenue Code and Treasury Department guidance thereunder, shall apply to such
benefits. To the extent permissible under applicable provisions of Section 409A
of the Internal Revenue Code and Treasury Department guidance thereunder, this
paragraph also shall apply to benefits not yet in pay status prior to January 1,
2009 but with respect to which all events necessary to receive the payment have
occurred before January 1, 2009.

 

1



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

The words and phrases defined hereinafter shall have the following meaning
unless a different meaning is clearly required by the context of the Plan.

1.1 “Benefits Committee” shall mean the Benefits Committee appointed by the
Board or its successor.

1.2 “Board” shall mean the Board of Directors of Barnes Group Inc., or its
successor.

1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended, or as it
may be amended from time to time.

1.4 “Committee” shall mean the Compensation and Management Development Committee
of the Board or its successor.

1.5 “Company” shall mean Barnes Group Inc. and each subsidiary and affiliated
corporation that has adopted the Plan for the benefit of one or more employees.

1.6 “Plan” shall mean the Barnes Group Inc. Retirement Benefit Equalization
Plan, as amended and set forth herein or in any amendment hereto.

1.7 “Separation from Service” shall mean a “separation from service” from the
Company and all corporations and other trades or businesses aggregated with the
Company, as determined under rules set forth in Treasury Regulation section
1.409A-1(h), as in effect from time to time, or a successor thereto. If there is
a question as to whether a Participant’s employment has been terminated or his
or her employment relationship remains intact on account of the types of
absences described in (a), (b), and (c) below, the following rules (to be
interpreted consistent with Treasury Regulation section 1.409A-1(h)) shall
apply:

(a) The employment relationship shall be treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Company under
an applicable statute or by contract. If the period of leave exceeds six months
and the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period.

 

2



--------------------------------------------------------------------------------

(b) For purposes of this Section 1.7, a leave of absence constitutes a “bona
fide” leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company.

(c) Notwithstanding the foregoing, where (i) a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
last for a continuous period of not less than six months, and (ii) such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29-month period of absence shall be substituted for the six-month period
described in paragraph (a) hereof, regardless of whether the Participant retains
a contractual right to reemployment, unless the employment relationship is
otherwise terminated by the Company or the Participant.

1.8 “Specified Employee” shall mean a “Specified Employee” within the meaning of
Treasury Regulation section 1.409A-1(i) as in effect from time to time, as
determined in accordance with Section 7 below.

1.9 “Spouse” shall mean the individual to whom the Participant is legally
married by civil or religious ceremony under the laws of the state in which the
Participant is legally domiciled on the date the determination of whether there
is a Spouse is being made. After a Participant’s death, his “Spouse” shall be
the individual, if any, who met these criteria as of the date of the
Participant’s death.

1.10 “SRIP” shall mean the Barnes Group Inc. Salaried Retirement Income Plan as
amended and in effect from time to time, a pension plan which is intended to
satisfy the requirements for qualification under Section 401(a) of the Code.

 

3



--------------------------------------------------------------------------------

SECTION 2

PURPOSE OF PLAN

2.1 Purpose. The purpose of the Plan is to provide selected executives of the
Company who participate in the SRIP and who cannot receive certain benefits
under the SRIP due to Code Section 401(a)(17) and 415 limitations with benefits
that will approximate the difference between benefits that would be paid under
the SRIP, but for such limitations, and the benefits that are payable under the
SRIP, taking such limitations into account. The Plan pays benefits only in the
event of a Participant’s Separation from Service (as defined herein) or death,
in both cases subject to the more specific provisions of the Plan that follow
this Section 2. Plan benefits shall be payable out of the general assets of the
Company. Notwithstanding the foregoing, in the discretion of the Committee, the
Company may enter into one or more grantor trusts (sometimes known as “rabbi
trusts”) for the purpose of financing part or all of its obligations under the
Plan.

 

4



--------------------------------------------------------------------------------

SECTION 3

PARTICIPATION

3.1 Designation by Committee. The Committee shall have the sole and exclusive
right to designate who receives or will receive benefits under this Plan, using
the minimum criteria set forth in Section 3.2 below as the Committee’s starting
point, with any individual who receives or is expected by the Committee to
receive benefits under this Plan considered a “Participant.” An employee who
satisfies the minimum criteria set forth in Section 3.2 shall be deemed to have
been designated by the Committee as a Participant, unless the Committee takes
action before the end of the period in which such minimum criteria are satisfied
to exclude such employee from participation in this Plan, or unless the employee
is a participant in the Barnes Group 2009 Deferred Compensation Plan or the
Barnes Group Inc. Supplemental Senior Officer Retirement Plan who has satisfied
the age and service conditions to receive a benefit payable upon Separation from
Service (as defined in the plan in which the employee is such a participant).

3.2 Minimum Criteria. The minimum criteria for receipt of benefits under this
Plan shall be that an employee of the Company (a) participates or has
participated in the SRIP; and (b) is receiving or will receive benefits under
the SRIP that are limited by reason of Section 401(a)(17) and/or Section 415 of
the Internal Revenue Code. Notwithstanding the foregoing, if an employee who has
been considered a Participant in this Plan on or after January 1, 2009 also
participates in the Company’s Supplemental Senior Officer Retirement Plan
(“SSORP”) and satisfies the age and service conditions to receive a benefit
payable upon Separation from Service (as defined in the SSORP) or death under
the SSORP (subject to Section 8.8 thereof), he shall, as of the time of
satisfaction of such conditions, no longer be considered a Participant in this
Plan with respect to any benefit that would otherwise be payable under this Plan
upon the same event (i.e., a Separation from Service as defined in the SSORP or
death) and that has the same time and form of payment (within the meaning of
Treasury Regulation 1.409A-3, including if applicable and without limitation the
same ‘toggled’ time and form of payment described in Treasury Regulation
1.409A-3(c)(2)) as the Participant’s benefit under the SSORP, but only to the
extent that such benefit under this Plan, as of immediately before the time at
which the Participant satisfies the age and service conditions to receive a
benefit upon that event under the SSORP, is equal to or less than such benefit
under the SSORP, as of the time at which the Participant satisfies such
conditions. However, notwithstanding the preceding sentence, if, on or after
February 8, 2010 and after the date on which an employee who participated in the
SSORP on January 1, 2009 satisfied the age and service conditions to receive a
benefit payable upon Separation from Service (as defined in the SSORP) under the
SSORP, the Committee designates such employee as a Participant in this Plan,
then in that case the employee shall be considered a Participant in this Plan,
but only with respect to the portion, if any, of the benefit that (but for this
Section 3.2) would be payable to or in respect of the Participant under this
Plan upon Separation from Service or death that exceeds the Participant’s
benefit under the SSORP that is payable upon the same event and that has

 

5



--------------------------------------------------------------------------------

the same time and form of payment as the Participant’s benefit under this Plan.
Any determinations required by the two preceding sentences shall be made by the
Committee in accordance with the applicable provisions of this Plan and the
SSORP based on the advice of professional advisors, including without limitation
the Company’s actuary and tax counsel, to the extent that the Committee deems in
its sole discretion to be advisable. In no event shall any Participant who was a
participant in the SSORP on or after January 1, 2009 accrue any benefits under
this Plan that are payable upon a Separation from Service or death after he
satisfies the age and service conditions to receive a benefit under the SSORP
that is payable upon the same type of event, unless the Committee or the Board
provides otherwise. For purposes of this Section 3.2, benefits are payable
“upon” an event such as a separation from service (however defined) or death if
they would be considered to be payable upon such event for purposes of
Section 409A of the Code, including in particular and without limitation
Treasury Regulation 1.409A-3(a) thereunder.

 

6



--------------------------------------------------------------------------------

SECTION 4

BENEFIT COMMENCEMENT DATES; AMOUNT OF BENEFIT

4.1 Separation from Service before Age 55. Subject to Section 7.1, a Participant
who has a Separation from Service prior to his or her 55th birthday (other than
by death) shall be entitled to a benefit payable as of the first day of the
month following the Participant’s 55th birthday (the “Benefit Commencement
Date”), which benefit shall actually commence on a date within the 90-day period
beginning on the Participant’s Benefit Commencement Date.

4.2 Separation from Service On or After Age 55. Subject to Section 7.1, a
Participant who has a Separation from Service on or after his or her 55th
birthday (other than by death) shall be entitled to a benefit payable as of the
first day of the month following the date of the Participant’s Separation from
Service (the “Benefit Commencement Date”) which benefit shall actually commence
on a date within the 90-day period beginning on the Participant’s Benefit
Commencement Date. Notwithstanding the foregoing provisions of Section 4.1 and
4.2 and any other provisions of this Plan, the benefit payable to a Participant
who, on January 1 2009, was (a) a former employee of the Company entitled to
benefits under this Plan but not yet in receipt of such benefits and (b) at
least age 55 shall be paid in a lump sum, equal to the present value of the
Participant’s annuity benefit as of January 1, 2009 (as determined by the
Company’s actuary) and payable within the 90-day period beginning on January 1,
2009.

4.3 Amount of Benefit. The monthly benefit payable to a Participant under this
Section 4 by reason of the Participant’s Separation from Service shall be
determined as follows:

Step 1. Compute (a) the monthly benefit that would be payable under the SRIP as
of the Benefit Commencement Date, assuming it is computed as a single life
annuity commencing on that date and without regard to Section 401(a)(17) and
Section 415 of the Internal Revenue Code, minus (b) the monthly benefit that
would be payable under the SRIP as of the same date, assuming it is computed as
a single life annuity commencing on that date and with regard to
Section 401(a)(17) and Section 415 of the Internal Revenue Code. Notwithstanding
the foregoing, once a Participant’s Separation from Service (as defined under
this Plan) has occurred, no further accruals under the SRIP shall be taken into
account when computing the amounts in (a) and (b) hereof. For purposes of
determining the SRIP benefit in this Step 1, any pre-retirement survivor annuity
charge applicable under the terms of the SRIP document shall be disregarded.

Step 2. If a Participant has elected an optional form of payment pursuant to
Section 5 hereof, convert the benefit computed as a single life annuity under
Step 1 to its actuarial equivalent using the assumptions or factors applicable
to such optional form under the SRIP.

 

7



--------------------------------------------------------------------------------

4.4 [Reserved]

4.5 Time and Form of Payment in Case of Certain SSORP Participants.
Notwithstanding any provision of this Plan other than this Section 4.5 relating
to the time or form of payment of retirement benefits hereunder to the contrary,
except the Preamble, Section 5.5 (relating to Lump Sum Cashout) and Section 7.1
(relating to the six month delay applicable to Specified Employees), and subject
to the second sentence of this Section 4.5, if, on the December 31 that
immediately precedes any calendar year after 2009 in which a Participant in this
Plan will accrue benefits under this Plan (including without limitation an
individual who is not a Participant on such December 31 who will become a
Participant in this Plan during that calendar year), the Participant (or
individual who will become a Participant) is a Group II Participant in the SSORP
who has not yet attained age 55, any benefits that will be accrued by such
Participant in that calendar year (the “Service Year”) under this Plan that are
payable upon Separation from Service (other than by death), i.e., (in the case
of this Plan as in effect on December 31, 2009) benefits under Section 4, will
be paid as follows (and only as follows): (a) if the Participant has a
“Separation from Service (other than by reason of death)” within the meaning of
the SSORP before the date on which the Participant attains age 55, at the time
and in the form of payment (within the meaning of “time and form of payment” in
Treasury Regulation 1.409A-3(c)(2)) that will apply under the provisions of this
Plan (other than this Section 4.5) as in effect on the December 31 immediately
preceding that Service Year to any benefits that are payable upon Separation
from Service (other than by death) that are accrued under this Plan in that
Service Year by a Participant who participated in the SSORP on or before
July 22, 2009, who has a Separation from Service (other than by death) prior to
his 55th birthday, and (b) in accordance with Treasury Regulation
1.409A-3(c)(2), if the Participant has a “Separation from Service (other than by
reason of death)” within the meaning of the SSORP on or after the date on which
the Participant attains age 55, at the time and in the form of payment that will
apply under the provisions of the SSORP (other than Section 4.5 thereof) as in
effect on the December 31 immediately preceding that Service Year to benefits
that are payable upon a “Separation from Service (other than by reason of
death)” within the meaning of the SSORP that are accrued under the SSORP in that
Service Year by a Group II Participant who has a “Separation from Service (other
than by reason of death)” within the meaning of the SSORP on or after the date
on which the Group II Participant attains age 55 and 10 years of Credited
Service (as defined in the SSORP). In no event shall any benefits that will be
accrued under this Plan in any Service Year be paid pursuant to the preceding
sentence (or otherwise) unless the minimum criteria for receipt of benefits
under this Plan have been satisfied by the Participant, or the Committee or the
Board (or a written agreement approved by the Committee or the Board) provides
for payment thereof, nor shall any benefits that will be accrued under this Plan
in any Service Year be paid pursuant to the preceding sentence (or otherwise) if
the individual in question has a Separation from Service on or after the time as
of which he is no longer considered a Participant in this Plan with respect to
those benefits pursuant to the second sentence of Section 3.2. Unless the
relevant provisions of this Plan or the SSORP are changed after 2009, in any
case in which clause (b) of this Section 4.5 applies (“Separation from Service
(other than by reason of death)” within the

 

8



--------------------------------------------------------------------------------

meaning of the SSORP on or after the date on which the Participant attains age
55), the methodology for converting from the annuity benefits form that would
otherwise apply under this Plan to the installments form that applies under the
SSORP to a Group II Participant who attains age 55 and 10 years of Credited
Service (as defined in the SSORP) shall be the same methodology that is
prescribed in Section 9.2 for determining the amount of the installments payable
pursuant to that Section to a Participant who had a Separation from Service on
or after his or her 55th birthday. For purposes of this Section 4.5, benefits
are payable “upon” an event such as a separation from service (however defined)
or death if they would be considered to be payable upon such event for purposes
of Section 409A of the Code, including in particular and without limitation
Treasury Regulation 1.409A-3(a) thereunder.

 

9



--------------------------------------------------------------------------------

SECTION 5

NORMAL AND OPTIONAL FORMS OF PAYMENT

5.1 Normal Form of Payment. The normal form of payment under this Plan for a
Participant entitled to a benefit under Section 4 is a single life annuity: a
benefit payable monthly for the lifetime of the Participant, with the first
payment to be due on the Benefit Commencement Date specified in Section 4 (but
subject to Section 7.1) and the last payment to be due on the first day of the
calendar month in which death occurs. Consistent with Section 7.1, any payment
due for a month prior to the month in which benefits actually commence shall be
paid when benefits actually commence, with no adjustment for interest.

5.2 Optional Forms of Payment. In lieu of the normal form of payment, a
Participant may elect to receive his or her benefit in one of the following
optional forms, subject to the provisions of this Section 5:

(a) Joint and contingent annuity, which is a benefit payable monthly for the
lifetime of the Participant with a benefit equal to 25%, 50%, 75%, or 100% (as
selected by the Participant) of such benefit payable monthly to the Contingent
Annuitant, commencing after the death of the Participant, for the lifetime of
the Contingent Annuitant.

(b) Ten year certain and continuous annuity, which is a benefit payable monthly
for the lifetime of the Participant and, in the event of the Participant’s death
prior to receiving 120 monthly payments, payable monthly to a named Beneficiary
until the Participant and Beneficiary together have received 120 monthly
payments. If both the Participant and the Beneficiary die before 120 payments
have been made, payments shall be made to the Participant’s estate until a total
of 120 monthly payments have been made.

A Participant’s election of an optional form generally shall be effective only
if made by the close of the 30-day period beginning on the Participant’s Benefit
Commencement Date; provided, however, that the Committee may prescribe another
period for electing an optional form. In the event that a Participant elects a
joint and contingent annuity and the Contingent Annuitant designated by the
Participant dies prior to the time benefits actually commence (with regard to
Section 7.1), the election of the optional form of payment shall be disregarded.
In the event that a Participant elects a Ten Year Certain and Continuous Annuity
and the Beneficiary designated by the Participant dies prior to the time
benefits actually commence (with regard to Section 7.1), the Participant shall
designate a new Beneficiary. Notwithstanding the foregoing, in the event of the
death of a Contingent Annuitant or Beneficiary under the circumstances described
herein, the Committee may, in accordance with rules prescribed by it, permit the
Participant to make

 

10



--------------------------------------------------------------------------------

another election of an optional form. Election of optional forms of payments
shall be filed by the Participant with the Benefits Committee or its designee on
a form approved by the Benefits Committee.

5.3 Actuarial Equivalent. Except to the extent otherwise specifically provided
herein, the amount of any optional form of payment payable under this Section 5
shall be the actuarial equivalent of the single life annuity. Actuarial
equivalence shall be determined using the factors specified in the SRIP as of
the date that an election of an optional form of payment is made.
Notwithstanding the foregoing, the normal and optional forms of payment shall be
actuarially equivalent within the standards set forth in Treasury Regulation
section 1.409A-2(b), with the Company’s actuary making any adjustments to the
factors specified in the SRIP or other adjustments as may be necessary to
satisfy such standards.

5.4 Designation of Contingent Annuitant, Beneficiary. A Participant may
designate a Contingent Annuitant or Beneficiary or change any prior designation
by giving written notice to the Benefits Committee within the election period
described in Section 5.2; provided, however, that all designations of Contingent
Annuitants or Beneficiaries are subject to the approval of the Benefits
Committee. When necessary because, for example, no properly designated
Beneficiary survives the Participant and a payment is due to a Beneficiary
(under the ten year certain and continuous annuity option), the Benefits
Committee shall apply default rules determined by the Benefits Committee, in is
sole discretion, but generally following a priority list of living persons in
the following order: Spouse, children, parents, brothers and sisters, estate.
Although the rules of the Benefits Committee may permit a Participant to
designate one or more alternative Beneficiaries (for example, an individual who
shall become a Participant’s Beneficiary in case the Participant’s first choice
of a Beneficiary dies before benefits become payable), a Participant may not
designate persons who shall jointly receive benefits as Beneficiaries (for
example, the designation of two or more children to jointly receive benefits as
Beneficiaries is prohibited). Subject to the approval of the Benefits Committee
as provided above, a Participant may designate a trust as a Beneficiary.

5.5 Lump Sum Cashout. Notwithstanding the foregoing or any other provisions of
the Plan, in the discretion of the Committee, a lump sum may be paid to a
Participant within 90 days of the Participant’s Benefit Commencement Date
(subject to Section 7.1) in satisfaction of his or her interest under the Plan
if the value thereof as of the Participant’s Benefit Commencement Date does not
exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code and
the payment results in the termination and liquidation of the entirety of the
Participant’s interest under the Plan, including all agreements, methods,
program, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation section 1.409A-1(c)(2). The
Committee shall document its decision to make a lump sum payment hereunder on or
before the date of the payment.

 

11



--------------------------------------------------------------------------------

SECTION 6

DEATH BENEFITS

6.1 Entitlement to the Benefit. If a Participant dies after becoming eligible
for a benefit under the SRIP but prior to the date any benefits under this Plan
have actually commenced, the Participant’s Spouse shall be eligible to receive a
monthly lifetime benefit payable as of the day that was or would have been the
Participant’s Benefit Commencement Date (and actually commencing within the
90-day period beginning on such date, but, if the Participant died after a
Separation from Service, not later than the latest date within such 90-day
period on which the first payment of the benefits that would have been paid to
the Participant on account of Separation from Service under this Plan if s/he
had lived would have been considered timely under Treasury Regulation
1.409A-3(d)), had his or her date of death been the date the Participant had a
Separation from Service.

6.2 Amount of the Benefit. The benefit shall be equal to the amount that would
have been payable to the Spouse under this Plan under a 50% joint and contingent
annuity option if the Participant had begun to receive benefits in that form as
of his or her Benefit Commencement Date and died the next day.

6.3 Entitlement to and Amount of the Benefit in the Case of Certain
Participants. If a Participant, some of whose benefits under this Plan are
benefits to which Section 9.2 applies and some of whose benefits under this Plan
are benefits to which Section 9.2 does not apply, dies after the Participant’s
benefits under this Plan to which Section 9.2 applies have actually commenced
but prior to the date any of the Participant’s benefits under this Plan to which
Section 9.2 does not apply have actually commenced, the Participant’s Spouse
shall be eligible to receive a monthly lifetime benefit payable as of the day
that was or would have been the Participant’s Benefit Commencement Date (and
actually commencing within the 90-day period beginning on such date, but not
later than the latest date within such 90-day period on which the first payment
of the benefits to which Section 9.2 does not apply that would have been paid to
the Participant on account of Separation from Service under this Plan if s/he
had lived would have been considered timely under Treasury Regulation
1.409A-3(d)), had his or her date of death been the date the Participant had a
Separation from Service. The benefit shall be equal to the amount that would
have been payable to the Spouse under this Plan under a 50% joint and contingent
annuity option if the Participant had begun to receive the benefits to which
Section 9.2 does not apply in that form as of his or her Benefit Commencement
Date and died the next day.

6.4 Certain Time and Form of Payment Provisions. Notwithstanding any provision
of this Plan other than this Section 6.4 relating to the time or form of payment
of death benefits to the contrary except the Preamble, and subject to the second
sentence of this Section 6.4, if, on the December 31 that immediately precedes
any calendar year after 2009 in which a Participant in this Plan will accrue
benefits under this Plan (including without limitation an individual who is not
a Participant on such December 31

 

12



--------------------------------------------------------------------------------

who will become a Participant in this Plan during that calendar year), the
Participant (or individual who will become a Participant) is a Group II
Participant in the SSORP who has not yet attained age 55, any benefits that will
be accrued by such Participant in that calendar year (the “Service Year”) under
this Plan that are payable upon death, i.e., (in the case of this Plan as in
effect on December 31, 2009) the death benefits under Section 6.1 and
Section 6.2, will be paid as follows (and only as follows): (a) if the
Participant dies before the date on which he attains age 55, at the time and in
the form of payment (within the meaning of “time and form of payment” in
Treasury Regulation 1.409A-3(c)) that will apply under the provisions of this
Plan (other than this Section 6.4) as in effect on the December 31 immediately
preceding that Service Year to any benefits that are payable upon death that are
accrued under this Plan in that Service Year by a Participant who participated
in the SSORP on or before July 22, 2009, who dies prior to his 55th birthday,
and (b) in accordance with Treasury Regulation 1.409A-3(c), if the Participant
dies on or after the date on which he attains age 55, at the time and in the
form of payment that will apply under the provisions of the SSORP (other than
Section 5.3A thereof) as in effect on the December 31 immediately preceding that
Service Year to any benefits that are payable upon death that are accrued under
the SSORP in that Service Year by a Group II Participant who dies on or after
the date on which he attains age 55 and 5 years of Credited Service (as defined
in the SSORP). In no event shall any benefits that will be accrued under this
Plan in any Service Year be paid pursuant to the preceding sentence (or
otherwise) unless the minimum criteria for receipt of benefits have been
satisfied by the Participant and any other conditions to entitlement to a death
benefit under this Plan have been satisfied, or the Committee or the Board (or a
written agreement approved by the Committee or the Board) provides for payment
thereof, nor shall any benefits that will be accrued under this Plan in any
Service Year be paid pursuant to the preceding sentence (or otherwise) if the
individual in question dies on or after the time as of which he is no longer
considered a Participant in this Plan with respect to those benefits pursuant to
the second sentence of Section 3.2. For purposes of this Section 6.4, benefits
are payable “upon” an event such as a separation from service (however defined)
or death if they would be considered to be payable upon such event for purposes
of Section 409A of the Code, including in particular and without limitation
Treasury Regulation 1.409A-3(a) thereunder.

 

13



--------------------------------------------------------------------------------

SECTION 7

SECTION 409A PROVISIONS

7.1 Six-Month Delay Rule. Notwithstanding any provision of this Plan to the
contrary, (a) no “distributions” (within the meaning of Treasury Regulation
section 1.409A-1(c)(3)(v)) of deferred compensation that is subject to
Section 409A of the Code may be made pursuant to this Plan to a Specified
Employee due to a Separation from Service before the date that is six months
after the date of such Specified Employee’s Separation from Service; and (b) any
distribution that, but for the preceding clause (a), would be made before the
date that is six months after the date of the Specified Employee’s Separation
from Service shall be paid on the first day of the seventh month following the
date of his or her Separation from Service. For the avoidance of doubt, the
preceding sentence shall apply to any amount (and only to any amount) to be paid
pursuant to this Plan to which Code Section 409A(a)(2)(B)(i) (relating to
Specified Employees) applies, and shall not apply to any amount or benefit to be
paid or provided pursuant to this Plan if and to the extent that such amount or
benefit is not subject to Section 409A of the Code for any reason, including,
without limitation, Treasury Regulation section 1.409A-1(a)(5) (relating to
welfare benefit plans), Treasury Regulation section 1.409A-1(b)(4) (relating to
short-term deferrals), Treasury Regulation section 1.409A-1(b)(9) (relating to
separation pay plans), or the “grandfather” rules incorporated in Treasury
Regulation section 1.409A-6(a).

7.2 Specified Employees. If at any time during the 12-month period ending on any
“specified employee identification date”, which shall be December 31, a person
who participates in or has any legally binding right, contingent or otherwise,
under this Plan (a “Plan Participant”) is in Salary Grade 20 or above or meets
the requirements of Code section 416(i)(1)(A)(ii) or (iii) (applied in
accordance with the Treasury Regulations thereunder and disregarding Code
section 416(i)(5)), then the Plan Participant shall be treated as a Specified
Employee for purposes of Section 6.1 above for the entire 12-month period
beginning on the “specified employee effective date”, which shall be the
January 1 that immediately follows such specified employee identification date,
unless the Board or the Committee at any time prescribes a different method of
identifying service providers who will be subject to the six month delay
required by Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”) in
accordance with Treasury Regulation section 1.409A-1(i) or the transition rules
and official guidance under Code Section 409A (a “Different Identification
Method”) or elects a different specified employee identification date or
specified employee effective date or makes any other election that may be made
in accordance with Treasury Regulation section 1.409A-1(i) or the transition
rules and official guidance under Code Section 409A (a “Different Election”), in
which case whether the Participant shall be treated as a Specified Employee
shall be determined in accordance with any such Different Identification Method
so prescribed and any such Different Election so made by the Board or Committee.
By participating or continuing to participate in this Plan or accepting any
legally binding right under this Plan, each Participant irrevocably (a) consents
to any such Different Identification Method that the Board or Committee may
prescribe at any time and any

 

14



--------------------------------------------------------------------------------

such Different Election that the Board or Committee may make at any time for
purposes of identifying the service providers who will be subject to the Six
Month Delay with respect to payments under this Plan, and (b) agrees that the
Participant’s consent to any such Different Identification Method or Different
Election shall be as effective as if such Different Identification Method or
Different Election were fully set forth herein, and (c) waives any right he or
she may have to consent to the Different Identification Method or Different
Election in question if for any reason the Participant’s consent to such
Different Identification Method or Different Election is not legally effective.

7.3 Installments Rule. If any Participant or beneficiary has any right under
this Plan to “a series of installment payments that is not a life annuity”
(within the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii)), then
such right shall be treated as a right to a series of separate payments within
the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii).

7.4 General 409A Provisions. Any compensation that may be paid or provided
pursuant to this Plan is intended to qualify for an exclusion from Section 409A
of the Code or to comply with Section 409A of the Code, so that none of such
compensation will be includible in any Plan Participant’s federal gross income
pursuant to Section 409A(a)(1)(A) of the Code. This Plan shall be administered,
interpreted and construed to carry out such intention, and any provision of this
Plan that cannot be so administered, interpreted and construed shall to that
extent be disregarded. However, the Company and any other person or entity with
any responsibility for the Plan (including, but not limited to, the Board) do
not represent, warrant or guarantee that any compensation that may be paid or
provided pursuant to this Plan will not be includible in a Plan Participant’s
federal gross income pursuant to Section 409A(a)(1)(A) of the Code, nor do the
Company and other persons and entities with any responsibility for the Plan make
any other representation, warranty or guaranty to any Plan Participant as to the
tax consequences of this Plan or of participation in this Plan. If,
notwithstanding the foregoing, amounts are includible in a Plan Participant’s
federal gross income pursuant to Section 409A(a)(1)(A) of the Code, the payment
of benefits will be accelerated to the extent determined by the Committee and
permitted by Treasury Regulation section 1.409A-3(j)(vii).

 

15



--------------------------------------------------------------------------------

SECTION 8

ADMINISTRATION AND GENERAL PROVISIONS

8.1 Administration. The Committee shall have full power and authority to
interpret and construe the terms of this Plan, and to administer it, and the
Committee’s interpretations and construction thereof, and actions thereunder,
including, but not limited to determining the amount or recipient of any
benefits to be made therefrom, shall be binding and conclusive on all persons
for all purposes. The Board, the Committee, the Benefits Committee, their
individual members, and such persons’ agents and representatives of the Board
shall not be liable to any person for any action taken or omitted in connection
with the interpretation and administration of this Plan unless attributable to
willful misconduct or lack of good faith.

8.2 Expenses of Administration. All expenses incurred in connection with the
execution of this Plan and in carrying out the provisions hereof shall be paid
by the Company.

8.3 Information from Participant. Each Participant shall furnish to the Company
such information as the Company may reasonably request for purposes of the
proper administration of the provisions of this Plan.

8.4 No Employment Rights. Nothing contained in the Plan shall be construed as a
contract of employment between the Company and a Participant, or as a right of
any Participant to be continued in the employment of the Company, or as a
limitation of the right of the Company to discharge any of its Participants,
with or without cause. Any benefit payable under this Plan shall not be deemed
salary, earnings, or other compensation to the Participant for the purpose of
computing benefits to which he may be entitled under any qualified retirement
plan or other arrangement of the Company for the benefit of its employees.

8.5 Restrictions on Alienation and Assignment. Neither a Participant or Spouse
nor any Beneficiary or Contingent Annuitant shall have the right to assign,
transfer, hypothecate, encumber, commute or anticipate any interest in any
payments hereunder, and such payments shall not in any way be subject to any
legal process to levy upon or attach the sum for payment of any such claim
against the Participant, Spouse, Beneficiary, or Contingent Annuitant, provided,
however, that nothing contained herein shall preclude a Participant from
designating, in accordance with Section 5 and other terms of this Plan, a
Beneficiary or Contingent Annuitant to receive benefits hereunder in the event
of the Participant’s death.

8.6 Facility of Payment. If the Committee shall find, upon receipt of medical
evidence or legal representations satisfactory to the Committee, that any
Participant or

 

16



--------------------------------------------------------------------------------

other person to whom a benefit is payable is unable to care for such person’s
affairs because of illness or accident, any payment due hereunder (unless a
prior and valid claim therefor shall have been made by a duly appointed
guardian, conservator or other legal representative) may be paid to such
person’s spouse, child, parent or brother or sister, or to any person or persons
determined by the Committee to have incurred expense for such Participant. Any
payment shall be a complete discharge of all liability hereunder.

8.7 Failure to Claim Amounts Payable. In the event that any amount shall become
payable hereunder to a person and, after written notice from the Company mailed
to such person’s last known address as shown in the Company’s records and after
diligent effort, the Company is unable to locate such person, the Company shall
apply to a court of competent jurisdiction for direction as to the distribution
of such amount.

8.8 Amendment and Termination. The Board reserves the right to amend and/or
terminate the Plan at any time for whatever reasons it may deem appropriate (or
for no reason), except that no such amendment or termination shall adversely
affect the benefits payable to any person who has begun to receive benefits
hereunder and no such amendment or termination may accelerate or defer the
payment of compensation except as permitted by Section 409A of the Code.

8.9 Gender and Number. All the words and terms used herein, regardless of the
number and gender in which they shall be used, shall be deemed to include any
other number, singular and plural, and any other gender, masculine and feminine,
as the context may require.

8.10 Law Applicable. This Plan shall be governed by the laws of the State of
Connecticut to the extent not superseded by federal law.

8.11 Delegation of Authority. The Board, the Committee, and the Benefits
Committee may delegate the responsibilities allocated to them under the terms of
this Plan to others, including, but not limited to, a Board delegation to the
Committee or the Benefits Committee, a Committee or Benefits Committee
delegation to one or more members, and a delegation by the Board or one of the
committees to Company employees. As long as the delegation is lawful, neither an
employee nor any other person shall have the right to raise any questions
relating to such delegation of authority and responsibility for interpreting,
construing, and administering the Plan.

8.12 Releases. Any provision of this Plan to the contrary notwithstanding, each
payment to a person hereunder shall be contingent on the person having executed
and delivered to the Company, at such time and times in advance of the payment
date as the Committee or its delegate may specify, any covenant agreement and
release of claims that the Committee or its delegate may require, and on any
such covenant and release of claims having become irrevocable by their terms in
advance of the payment date. Without limiting the generality of the foregoing,
the Committee or its delegate may require a covenant and release to be executed
and delivered to the Company within a specified period of time following the
Participant’s Separation from Service, and another

 

17



--------------------------------------------------------------------------------

release to be executed and delivered to the Company within a specified period of
time following another event or date as the Committee or its delegate may
specify. Amounts not paid hereunder due to a failure to execute any covenant or
release required by the Committee shall be treated as forfeited.

 

18



--------------------------------------------------------------------------------

SECTION 9

BENEFITS FOR EXECUTIVE OFFICERS PARTICIPATING

IN THE 2009 DEFERRED COMPENSATION PLAN

9.1 Conditions for Benefits. Notwithstanding any other provisions of this Plan,
no benefits provided under this Plan upon a Participant’s Separation from
Service or death to which Section 9.2 applies shall be payable to or in respect
of a Participant who also participates in the Barnes Group 2009 Deferred
Compensation Plan (the “2009 DC Plan”) if, at the Participant’s “separation from
“service” (within the meaning of the 2009 DC Plan) or death, the Participant has
met the requisite age and service conditions for payment of a benefit under the
2009 DC Plan upon the same event (i.e., a “separation from service” or death) as
the event upon which the benefits to which Section 9.2 applies would otherwise
be payable to or in respect of the Participant under this Plan, nor shall such a
Participant accrue any benefits under this Plan (to which Section 9.2 applies or
otherwise) that are payable upon a Separation from Service or death after s/he
has met the age and service conditions for payment of a benefit under the 2009
DC Plan upon the same type of event. For purposes of this Section 9, benefits
and installments are provided or payable “upon” an event such as a separation
from service (however defined) or death if they would be considered to be
provided or payable upon such event for purposes of Section 409A of the Code,
including in particular and without limitation Treasury Regulation 1.409A-3(a)
thereunder.

9.2 Time and Form of Benefits. Notwithstanding any provisions of this Plan other
than this Section 9.2 relating to the time or form of payment of benefits except
the Preamble, Section 5.5, Section 7 and Section 9.3, and subject to
Section 9.1, if a Participant who was not a participant in the SSORP on or
before July 22, 2009 also participates in the 2009 DC Plan (the first date, if
any, on which such a Participant is both a Participant in this Plan and a
participant in the 2009 DC Plan being hereafter referred to as the Participant’s
“First Dual Participation Date”), any benefit payable to or in respect of the
Participant under this Plan upon the Participant’s Separation from Service or
death to which benefit this Section 9.2 applies in accordance with the
provisions below of this Section 9.2, shall be paid in the form of installments,
provided at the same time as installments would have been payable under the 2009
DC Plan upon a Separation from Service (as defined in that Plan) or death,
assuming for this purpose (and it shall be assumed for this purpose) that the
Participant (or the Participant’s Spouse, in the case of any benefit payable
upon the Participant’s death) was entitled to benefits from the 2009 DC Plan,
and any such benefit to which this Section 9.2 applies shall be paid in that
form and at that time irrespective of any change after the Participant’s First
Dual Participation Date in his or her status as a participant in the 2009 DC
Plan. For the avoidance of doubt, under the 2009 DC Plan, the number of such
installments will be five, and the time of payment of such installments will be
as follows: in the case of any benefit payable to the Participant under this
Plan upon Separation from Service (other than by death) to

 

19



--------------------------------------------------------------------------------

which benefit this Section 9.2 applies, the first installment is payable on the
first day of the seventh month following Separation from Service (as defined in
the 2009 DC Plan), unless the death of the Participant occurs after Separation
from Service (as defined in the 2009 DC Plan) and prior to the date on which the
first installment is paid, in which case the first installment is payable within
90 days after death, but not later than the latest date within such 90-day
period on which the first installment that would have been paid to the
Participant on account of Separation from Service (as defined in the 2009 DC
Plan) if s/he had lived would have been considered timely under Treasury
Regulation 1.409A-3(d); in the case of any benefit payable in respect of the
Participant under this Plan upon Separation from Service by death to which
benefit this Section 9.2 applies, the first installment is payable within 90
days after death; and in each case the last four installments are paid on
anniversaries of the first installment payment. This Section 9.2 shall apply
only to the following benefits payable to or in respect of the Participant under
this Plan upon the Participant’s Separation from Service or death: (a) this
Section 9.2 shall apply to any benefit payable to or in respect of the
Participant under this Plan upon the Participant’s Separation from Service or
death that is accrued after the calendar year in which the Participant’s First
Dual Participation Date occurs, (b) if the Participant was not a Participant in
this Plan before his or her First Dual Participation Date, this Section 9.2
shall also apply to any benefit payable to or in respect of the Participant
under this Plan upon the Participant’s Separation from Service or death that is
accrued in the calendar year in which the Participant’s First Dual Participation
Date occurs, and (c) if the Participant was a Participant in this Plan before
his or her First Dual Participation Date, and (i) the Participant’s First Dual
Participation Date is in the same calendar year in which s/he became a
Participant in this Plan or in January of the following calendar year, and
(ii) the Participant did not accrue a benefit or defer compensation under a plan
in any year (within the meaning of Treasury Regulation 1.409A-2(a)(7)(iii))
prior to the calendar year in which s/he became a Participant in this Plan, and
(iii) the Participant’s base compensation did not exceed the compensation limit
of Section 401(a)(17) of the Code before the calendar year in which s/he became
a Participant in this Plan and his or her benefits under the SRIP were not
limited by Section 415 of the Code before the calendar year in which s/he became
a Participant in this Plan, then this Section 9.2 shall also apply to any
benefit payable to or in respect of the Participant under this Plan upon the
Participant’s Separation from Service or death that is accrued in the calendar
year in which the Participant’s First Dual Participation Date occurs and, if the
Participant’s First Dual Participation Date is in January of the calendar year
immediately following the calendar year in which s/he became a Participant in
this Plan, shall also apply to any benefit payable to or in respect of the
Participant under this Plan upon the Participant’s Separation from Service or
death that was accrued in the calendar year in which the Participant became a
Participant in this Plan; provided, however, that clause (iii) of this sentence
shall not apply if the Participant becomes a Participant in this Plan in 2009.
Within the meaning of the preceding sentence (other than clause (c)(ii)
thereof), all benefits payable to or in respect of a Participant under this Plan
upon the Participant’s Separation from

 

20



--------------------------------------------------------------------------------

Service or death are “accrued” on or after the date on which the Participant
becomes a Participant in this Plan, including any such benefits which are based
in whole or in part on the Participant’s service or compensation before that
date. Any provision above of this Section 9.2 to the contrary notwithstanding,
in no event shall this Section 9.2 apply to any benefit with respect to which a
timely initial deferral election cannot be made by the service recipient under
Treasury Regulation 1.409A-2(a)(2) on a Participant’s First Dual Participation
Date. In no event shall any installments be paid pursuant to this Section 9.2
(or otherwise) unless the minimum criteria for receipt of benefits under this
Plan have been satisfied by the Participant, or the Committee or the Board (or a
written agreement approved by the Committee or the Board) provides for payment
thereof, nor shall any installments be paid pursuant to this Section 9.2 (or
otherwise) upon a Separation from Service or death after the Participant
satisfies the requisite age and service conditions for payment of a benefit
under the 2009 DC Plan upon the same event as the event upon which the
installments in question would otherwise be payable hereunder. The amount of the
installments payable pursuant to this Section 9.2 upon the Participant’s
Separation from Service or death shall be determined as follows:

Step 1. Determine the monthly benefit payable to the Participant upon the
Participant’s Separation from Service on the date in question under Section 4
(or, in the case of a Separation from Service by death, the monthly benefit that
would have been payable to the Participant under Section 4 if the Separation
from Service on the date in question had been other than by death), including
both benefits to which this Section 9.2 applies and any benefits to which this
Section 9.2 does not apply, assuming for purposes of this Step 1 (and it shall
be assumed for purposes of this Step 1) that the Participant were receiving his
or her benefit under Section 4 in the form of a single life annuity commencing
as of the Benefit Commencement Date that would apply in the Participant’s case
under Section 4.1 or Section 4.2 if the Participant were receiving his or her
benefit under Section 4 in that form. Subtract the portion of the monthly
benefit which is not a benefit to which Section 9.2 applies (determined in
accordance with the provisions above of this Section 9.2, including in
particular and without limitation clauses (a), (b) and (c) thereof), and then
multiply the remainder by twelve (12).

Step 2. If the Participant had a Separation from Service prior to his or her
55th birthday, multiply the amount determined at the end of Step 1 by a single
life annuity factor based on the Participant’s age on the first day of the month
following the date on which the Participant had a Separation from Service (or,
in the case of the Participant’s death before the first day of that month, the
age the Participant would have been on the first day of that month) and the
Participant’s age on the Benefit Commencement Date determined under Section 4.1
(or, in the case of the Participant’s death before that Benefit Commencement
Date, the age the Participant would

 

21



--------------------------------------------------------------------------------

have been on that Benefit Commencement Date). If the Participant had a
Separation from Service on or after his or her 55th birthday, multiply the
amount determined at the end of Step 1 by a single life annuity factor based on
the Participant’s age on the first day of the month following the date on which
the Participant had a Separation from Service (or, in the case of the
Participant’s death before the first day of that month, the age the Participant
would have been on the first day of that month). In each case, the annuity
factor shall be based on an interest rate equal to the discount rate and any
other assumptions used by the Company to value pension liabilities under this
Plan for the financial statements of the Company last disclosed before the
computation hereunder is made (unless a remeasurement of the pension liabilities
has taken place since that time, in which case the remeasurement assumptions
shall be used).

Step 3. Treat the lump sum amount determined in Step 2 as the opening balance in
a hypothetical account to be used to pay the installments to the Participant.
Hypothetical interest shall be credited to the account on the last day of each
calendar month (through the month that next precedes the last installment
payment) by multiplying one-twelfth of the Wall Street Journal prime rate in
effect on such day by the account balance as of the last day of the immediately
preceding month.

Step 4. Pay the installments referred to in Step 3 to the Participant at the
times indicated in the second sentence of this Section 9.2 for Separation from
Service (other than by death), with the installments equal to the applicable
percentage below multiplied by the hypothetical account as of the last day of
the month before the month in which payment occurs (after crediting interest
until such date):

 

Installment

   Percentage  

First

   20 % 

Second

   25 % 

Third

   33 1/3 % 

Fourth

   50 % 

Fifth

   100 % 

If the Participant dies on or after the date on which the Participant has a
Separation from Service and prior to the date on which the first installment is
paid to the Participant, pay the Spouse five installments at the times indicated
in the second sentence of this Section 9.2 for Separation from Service by death
or, if applicable, for death after Separation from Service and prior to the date
on which the first installment is paid, with the installments equal to the
applicable percentage in the table above multiplied by 50% of the hypothetical
account as of the last day of the month before the month in which payment occurs
(after crediting interest until such date).

 

22



--------------------------------------------------------------------------------

If a Participant who is entitled to installments hereunder dies after receipt of
the first installment and before receipt of the fifth installment, any
installment(s) remaining unpaid at death shall be paid, at the same time(s) that
such installment(s) would have been paid to the Participant, to a Beneficiary
who is determined consistent with the provisions of Section 5.4 hereof. However,
if such Beneficiary dies after s/he receives the first of such remaining
installments, and before s/he receives the last of such remaining installments,
then, notwithstanding any provision above of this Section 9.2 to the contrary,
any installment(s) remaining unpaid on the date of death of the Beneficiary
shall thereupon cease to be payable, and any benefits to which this Section 9.2
applies shall thereupon be deemed to have been paid in full. If a Spouse who is
entitled to installments hereunder dies before s/he receives all five
installments, then, notwithstanding any provision above of this Section 9.2 to
the contrary, any installment(s) remaining unpaid on the date of death of the
Spouse shall thereupon cease to be payable, and any benefits to which this
Section 9.2 applies shall thereupon be deemed to have been paid in full. For the
avoidance of doubt, (A) a Spouse is entitled to installments hereunder if (and
only if) a Participant who is entitled to installments hereunder dies prior to
the date any benefits under this Plan have actually commenced, (B) the amount of
the installments payable to the Spouse is to be determined in accordance with
the second sentence of Step 4 above, (C) the first of such installments is
payable to the Spouse within 90 days after the Participant’s death unless the
Participant dies after Separation from Service (as defined in the 2009 DC Plan)
and prior to the date on which the first installment is paid, in which case the
first installment is payable to the Spouse within 90 days after death, but not
later than the latest date within such 90-day period on which the first
installment that would have been paid to the Participant on account of
Separation from Service (as defined in the 2009 DC Plan) if s/he had lived would
have been considered timely under Treasury Regulation 1.409A-3(d), and (D) the
four other installments are payable to the Spouse on anniversaries of the first
installment payment.

9.3 Exception to Section 9.2. If a Participant in this Plan who was not a
participant in the SSORP on or before July 22, 2009 also participates in the
2009 DC Plan and was not a Participant in this Plan before his or her First Dual
Participation Date, but under Section 6.1(C) of a Severance Agreement with the
Company that was entered into at any time before the date on which s/he became a
participant in the 2009 DC Plan (the “2009 DC Plan Participation Date”) would
have been deemed to have been participating in this Plan before the 2009 DC Plan
Participation Date if Severance Payments had been payable pursuant to
Section 6.1 of that Agreement before that date, (and whether or not s/he would
have been deemed to have been vested in this Plan before the 2009 DC Plan
Participation Date under said Section 6.1(C), and whether or not any benefits
would have been payable thereunder in respect of benefits deemed to have been
accrued under this Plan before that date), and if the time and form of payment
(within the meaning of the Treasury Regulations under Section 409A of the Code)
of any benefits that

 

23



--------------------------------------------------------------------------------

would have been deemed to have been accrued under this Plan pursuant to and
within the meaning of said Section 6.1(C) before the Participant’s First Dual
Participation Date, would have been determined pursuant to said Section 6.1(C)
in accordance with the provisions of this Plan other than Section 9.2 (any such
benefits the time and form of payment of which would have been determined
pursuant to said Section 6.1(C) in accordance with the provisions of this Plan
other than Section 9.2 being hereafter referred to as a “Pre-2009 DC Plan
Accrual”), then, notwithstanding the provisions of Section 9.2 (including in
particular and without limitation clause (b) thereof), Section 9.2 shall not
apply to any benefit payable to or in respect of the Participant under this Plan
upon the Participant’s Separation from Service or death that is accrued under
this Plan in the calendar year in which the Participant’s First Dual
Participation Date occurs, and that is attributable to the same period of
service and compensation prior to that date to which the Pre-2009 DC Plan
Accrual is attributable, nor shall Section 9.2 apply, if the Participant was not
participating in either this Plan or the 2009 DC Plan before the First Dual
Participation Date (i.e., if the Participant became a Participant in this Plan
and a participant in the 2009 DC Plan on the same date), to any benefit payable
to or in respect of the Participant under this Plan upon the Participant’s
Separation from Service or death that is accrued under this Plan in the calendar
year in which the Participant’s First Dual Participation Date occurs, and that
is attributable to the Participant’s service in, and compensation in or for, the
period from the First Dual Participation Date to the close of the calendar year
in which the First Dual Participation Date occurs; instead, the time and form of
payment of any such benefit payable to or in respect of the Participant under
this Plan shall be determined in accordance with the provisions of this Plan
other than Section 9.2.

 

24